DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listings associated with this application have been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 50-52, 55-58, 60, 64, 67-68, and 95, as well as the specie of lung cancer in the reply filed on 3 October 2022 is acknowledged.
Claims 73, 75-76, 78-79, 83, 85-86, and 89-92 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 October 2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “a tonicity agent such as, dextrose…” and claim 60 recites “(e.g. a Resolvin D such as Dn-6DPA…)” These claim requirements render the claim indefinite for at least the following reasons.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d). In this case, the text “a tonicity agent such as dextrose…” renders the claim unclear as to whether it is drawn to tonicity agents in general or to the recited tonicity agents in particular. See MPEP 2173.05(d), Examples (C) and (D). Also, the text “e.g.” renders the claim similarly unclear. With regard to claim 60, it is unclear whether the claim is drawn to the full scope of resolvins, only to the genus of Resolvin Ds, or only to the species of Resolvin Ds recited. Similarly, it is unclear whether the claim is drawn to the full scope of eritoran lipids, or only to E5564.
For the purposes of examination under prior art, the examiner will examine the claims as if they are drawn to the broadest recited claim limitations.
In order to overcome this, the examiner suggests that applicant delete claim limitations drawn to “e.g.”, “such as”, and “for example.”


Claims 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 is indefinite because it depends upon itself. As such, the scope of the claim is unclear. Claims 54 and 56 also depend from claim 55 and are therefore indefinite for essentially the same reason that claim 55 is indefinite.
For the purposes of examination under prior art, the examiner will examine the claim as if claim 55 depends from claim 50, and claims 54 and 56 depend from claim 55, which depends from claim 50.


Claims 57-58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57-58 depend from claim 25. However, claim 25 has been cancelled; as such, the scope of claims 57-58 is unclear. Claim 60 depends from claim 58; as such, this issue applies to claim 60 for the same reason that it applies to claim 58.
For the purposes of examination under prior art, claims 57-58 will be examined as if it depends from claim 50 instead of claim 25.


Claim Rejections - 35 USC § 112(d) – Failure to Further Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites that the gamma polyglutamated pemetrexed has a specific range of glutamyl groups. However, this range is already recited by claim 1, upon which claim 17 depends. As such, claim 17 appears to fail to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Multiple Numerical Ranges in Claims – Not Indefinite
Various claims recite multiple numerical ranges. For example, claim 35 recites a zeta potential that is less than or equal to zero, between 0 to -150 mV, and between -30 mV to -50 mV. This is understood to be definite because the numerical ranges are clearly presented in the alternative. Claims including multiple numerical ranges clearly presented as alternatives are not rejected as indefinite.

Claim Interpretation
For the purposes of examination under prior art, claim 39 is understood to require one of the recited options. As such, prior art teaching 1% to 50% trehalose but not 1% to 50% dextrose is understood to read on the additional requirements of claim 39.
For the purposes of examination under prior art, the limitation “or any range therein between” e.g. in claim 47 is understood to clarify that a pH range narrower than the recited broadest range of 5-8 is understood to meet the additional requirements of this claim. As such, a pH range of e.g. 5.5-6.0 is understood to meet the additional claimed requirements.


Note Regarding Chemical Nomenclature
The instant claims are drawn to a gamma polyglutamated pemetrexed. As best understood by the examiner, the name “LY231514” is understood to refer to the same chemical compound as “pemetrexed.” Evidenced for this is provided by Virca et al. (US 2014/0315920 A1), paragraph 0159, which shows that pemetrexed and LY231514 are the same compound.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 50-52, 55-58, 60, 64, 68, and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A2) in view of Shih et al. (Cancer Research, Vol. 57, 1997, pages 1116-1123).
Niyikiza et al. (hereafter referred to as Niyikiza) is drawn to a liposome encapsulated drug, as of Niyikiza, title and abstract. The encapsulated drug may be pemetrexed, as of Niyikiza, at least page 5, line 3 and page 34, Example 1.
Niyikiza does not teach γ-polyglutamated pemetrexed.
Shih et al. (Cancer Research, Vol. 57, 1997, pages 1116-1123) (hereafter referred to as Shih) is drawn to the anticancer drug known as LY231514 (which is understood to be an alternate name of pemetrexed), as of Shih, page 1116, title and abstract. See the following text reproduced below from Shih, page 1116, left column, abstract.

    PNG
    media_image1.png
    179
    744
    media_image1.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the gamma polyglutamates of pemetrexed, as of Shih, in place of the pemetrexed of Niyikiza, to have been used in the liposome of Niyikiza. This is because the polyglutamates of pemetrexed taught by Shih appear to have similar activity against the same thymididylate synthase enzyme as pemetrexed itself. As such, the skilled artisan would have been motivated to have substituted the gamma polyglutamates of pemetrexed in place of pemetrexed in order to have predictably achieved an anticancer therapeutic effect by predictably inhibiting the same enzymes that are inhibited by pemetrexed with a reasonable expectation of success.
As to claim 1, the claim requires a certain number of glutamyl groups having a gamma carboxyl group linkage. Shih exemplifies compounds having 3 and 5 glutamyl groups, as of the above-reproduced text; this is within the claimed range of 2-10 glutamyl groups.
As to claim 13-14, as best understood by the examiner, amino acids are in their “L” stereochemistry in biological life forms. As such, prior art drawn to amino acids such as glutamates are understood to be in their L stereochemistry unless otherwise noted. As such, as best understood by the examiner, a pemetrexed polyglutamate comprising 3 or 5 glutamyl groups in their “L” form is understood to read on the first limitation of claim 13 and limitation (a) of claim 14.
As to claim 16, Niyikiza teaches various bioactive agents including the following, as of Niyikiza, page 21, last paragraph, relevant text reproduced below.

    PNG
    media_image2.png
    308
    914
    media_image2.png
    Greyscale

The examiner understands that the above-reproduced text includes non-polyglutamated and/or non-polyglutamatable antifolates.
As to claim 17, the examples of Shih including 3 and 5 glutamyl groups read on the requirements of claim 17.
As to claim 18, Shi teaches “glu3” and “glu5”, which are triglutamated and pentaglutamated pemetrexed. Shi does not appear to explicitly teach tetraglutamated pemetrexed. Nevertheless, the skilled artisan would have been motivated to have optimized the number of glutamate functionalities attached to the pemetrexed in Shi for predictable action as a folate with antagonist with a reasonable expectation of success. prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09(I). In this case, the triglutamated and pentaglutamated pemetrexed of Shi and the tetraglutamated pemetrexed recited by the instant claims are understood to have very close structural similarity, as they have the same pemetrexed structure and have glutamates attached thereto but differ only in the number attached glutamates. Additionally, the triglutamated and pentaglutamated pemetrexed of Shi and the tetraglutamated pemetrexed recited by the instant claims are understood to have similar utility as antifolates.
As to claim 19, Shih teaches “glu5”, reproduced above, which is pentaglutamated pemetrexed.
As to claim 20, Shi teaches “glu3” and “glu5”, which are triglutamated and pentaglutamated pemetrexed. Shi does not appear to explicitly teach tetraglutamated pemetrexed. Nevertheless, the skilled artisan would have been motivated to have optimized the number of glutamate functionalities attached to the pemetrexed in Shi for predictable action as a folate with antagonist with a reasonable expectation of success. prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09(I). In this case, the hexaglutamated and pentaglutamated pemetrexed of Shi and the tetraglutamated pemetrexed recited by the instant claims are understood to have very close structural similarity, as they have the same pemetrexed structure and have glutamates attached thereto but differ only in the number attached glutamates. Additionally, the triglutamated and pentaglutamated pemetrexed of Shi and the hexaglutamated pemetrexed recited by the instant claims are understood to have similar utility as antifolates.
As to claim 22, Niyikiza teaches a PEG attached to the exterior, as of Niyikiza, page 3, second paragraph.
As to claim 21, Niyikiza teaches a steric stabilizer attached to the surface, as of Niyikiza, abstract. Niyikiza teaches the following in regard to the steric stabilizer, as of page 3, relevant text reproduced below.

    PNG
    media_image3.png
    417
    1094
    media_image3.png
    Greyscale

As such, while Niyikiza teaches steric stabilizers that include PEG, Niyikiza also teaches steric stabilizers lacking PEG in the above paragraph. As such, the teachings of Niyikiza appear to be drawn to compositions comprising a steric stabilizer other than PEG, which would render Niyikiza as teaching or suggesting both pegylated liposomes as well as liposomes lacking PEG. A reference disclosing optional inclusion of a particular component (in this case either PEG as a steric stabilizer or a non-pegylated steric stabilizer) teaches compositions that both do and do not contain that component. See MPEP 2123(I).
 As to claim 24, Niyikiza teaches a diameter of 30-150 nm, as of Niyikiza, page 4, second paragraph.
As to claim 27, Niyikiza teaches the following on page 4, relevant text reproduced below.

    PNG
    media_image4.png
    315
    1077
    media_image4.png
    Greyscale

As to claim 31, Niyikiza teaches various steric stabilizers on page 3. The text reproduced above from page 3 of Niyikiza in the rejection of claim 21 is understood to read on the claimed requirements of claim 31.
As to claim 33, Niyikiza teaches PEG with a molecular weight of 200 to 5000 Daltons, as of Niyikiza, page 3, 5th and 6th to last lines on page; also see the text reproduced above in the rejection of claim 21.
As to claims 34-35, Niyikiza teaches a zeta potential from 0 mV to -150 mV, as of Niyikiza, page 4, second paragraph. This reads on the required anionic or neutral liposome.
As to claim 38, Niyikiza teaches that the use of cationic lipids are not preferred, as of Niyikiza, page 17, line 2. This is understood to indicate that a cationic liposome containing cationic lipids, while not desirable, is not actually taught away from by Niyikiza. A known or obvious composition (e.g. the composition of Niyikiza which is cationic as it contains cationic lipids) does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2123(II).
As to claim 39, the examiner understands the claim as requiring one of the recited options. Niyikiza teaches trehalose at 5% to 20%, as of Niyikiza, page 53, claim 22 of Niyikiza; this is understood to read on the required 1% to 50% trehalose.
As to claim 47, Niyikiza teaches a pH of 5-8, as of Niyikiza, page 5, third paragraph.
As to claim 48, Niyikiza teaches between 10,000 to 100,000 molecules of bioactive antifolate agent, as of Niyikiza, page 5, top two lines. As such, the skilled artisan would have been motivated to have utilized this amount of gamma glutmated pemetrexed.
As to claim 50, Niyikiza teaches a targeting moiety, as of the abstract of Niyikiza.
As to claim 51, Niyikiza teaches a targeting moiety attached to a PEG or to the exterior of the liposome, as of Niyikiza, page 3, second paragraph.
As to claim 52, Niyikiza teaches various antibodies such as a tumor targeting antibody, as of Niyikiza, page 17, top paragraph.
As to claim 55, Niyikiza teaches a targeting moiety with a specific affinity for at least one folate receptor, as of Niyikiza, abstract. Niyikiza teaches specific folate receptors such as folate receptor alpha and folate receptor beta as of page 5, last full paragraph.
As to claim 56, Niyikiza teaches an antibody against folate receptor alpha, as of page 22, last three lines.
As to claim 57, Niyikiza teaches 30 to 250 targeting moieties per liposome, as of Niyikiza, page 6, third paragraph.
As to claims 58 and 60, Niyikiza teaches an immunostimulant (i.e. immunostimulatory agent) such as fluorescein, as of page 20 of Niyikiza. Niyikiza teaches that the immunostimulant may be disposed upon the PEG, as of Niyikiza, paragraph bridging pages 3-4.
As to claim 64, Niyikiza teaches a cryoprotectant such as mannitol, trehalose, sorbitol, and sucrose, as of Niyikiza, page 3, third to last paragraph.
As to claim 68, Niyikiza teaches a pharmaceutical composition, as of page 24, last line.
As to claims 95, Niyikiza teaches the following on page 5, second paragraph, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    412
    1068
    media_image5.png
    Greyscale

The methotrexate indicated above does not appear to be polyglutamated and appears to read on the additional requirements of these claims.


Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A2) in view of Shih et al. (Cancer Research, Vol. 57, 1997, pages 1116-1123), the combination further in view of Nagai et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, Vol. 34, No. 3, 2015, pages 181-190).
Niyikiza is drawn to a liposome comprising an active agent such as pemetrexed. Shih teaches polyglutamated pemetrexed. See the rejection above over Niyikiza in view of Shih. Niyikiza also teaches using a targeting ligand, including an antibody against folate receptor as the targeting ligand, as of Niyikiza, page 22, especially at the bottom of the page.
Niyikiza does not teach a ligand with a dissociation constant in the range required by claim 54.
Nagai et al. (hereafter referred to as Nagai) is drawn to monoclonal antibodies that target folate receptor expressing cancer cells, as of Nagai, page 181, title and abstract. This appears to be used for targeting cancer, as of Nagai, page 181. Nagai teaches dissociate constant values of 6.26 X 10-9 M and 4.33 X 10-9 M, as of Nagai, page 187, left column, first full paragraph.
Nagai does not teach gamma polyglutamated pemetrexed.
It would have been prima facie obvious for one of ordinary skill in the art to have used the antibody of Nagai as the targeting ligand in the composition of Niyikiza. Niyikiza is drawn to a liposome and indicates that an antibody against folate receptor may be used as a targeting ligand, as of Niyikiza, bottom half of page 23. The antibody of Nagai is an antibody to folate receptor, and Nagai teaches the use of the antibody for targeting, as of the abstract of Nagai. As such, the skilled artisan would have been motivated to have used the antibody of Nagai to have predictably targeted the liposome of Niyikiza to folate receptor with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. the antibody of Nagai) for incorporation into a composition (that of Niyikiza, by itself or in view of Shih), based on its recognized suitability for its intended use (targeting folate receptor). See MPEP 2144.07.
In the alternative, the skilled artisan would have been motivated to have substituted the antibody of Nagai in place of the folate targeting ligand of Niyikiza for predictable targeting of folate receptor with a reasonable expectation of success. The simple substitution of one known element (the antibody of Nagai) in place of another (the targeting ligand of Niyikiza) in order to achieve predictable results (targeting of a liposome such as that of Niyikiza to the folate receptor) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claim(s) 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A2) in view of Shih et al. (Cancer Research, Vol. 57, 1997, pages 1116-1123), the combination further in view of Hong et al. (US 2007/0116753 A1).
Niyikiza is drawn to a liposome comprising an active agent such as pemetrexed. Shih teaches polyglutamated pemetrexed. See the rejection above over Niyikiza in view of Shih. Niyikiza also teaches using a targeting ligand, including an antibody against folate receptor as the targeting ligand, as of Niyikiza, page 22, especially at the bottom of the page.
Neither Niyikiza nor Shih teach carboplatin.
Hong et al. (hereafter referred to as Hong) is drawn to a liposome for drug delivery, as of Hong, title and abstract. Hong teaches carboplatin as an example of an antineoplastic drug, as of Hong, paragraphs 0084-0085.
Hong does not teach gamma polyglutamated pemetrexed.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the carboplatin with the liposome of Niyikiza in view of Shih. The combination of Niyikiza in view of Shih is drawn to liposomes for cancer treatment. Hong teaches that carboplatin is useful for cancer treatment. As such, the skilled artisan would have been motivated to have combined the carboplatin of Hong with the composition of Niyikiza in view of Shih for predictable cancer treatment with a reasonable expectation of success. Combining prior art elements (e.g. carboplatin, as of Hong, and the composition of Niyikiza in view of Shih) according to known methods to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also see MPEP 2144.06(I).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67-68, and 95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10-12, 15, 17, 21, 23-24, 28-29, 34, 36-37, 46, 48, 50, 53, 65, and 76-83 of copending Application No. 16/324,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is drawn to a liposome comprising gamma polyglutamated pemetrexed.
Copending claim 8 is drawn to a liposomal polyglutamated antifolate comprising at least 3 glutamate residues linked by the gamma carboxyl groups. Said liposome is pegylated and not targeted. The polyglutamated antifolate may be polyglutamated pemetrexed, as of copending claim 10.
The instant and copending claims differ because the copending claims recite at least 3 glutamate residues, whereas the instant claims recite at least 2 glutamate residues. Also, the copending claims exclude a targeting ligand; this limitation is not recited by the instant claims. Nevertheless, the subject matter of copending claim 10 appears to be within the scope of that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
At the time of preparation of this office action, the copending claims have been allowed but not yet issued. As such, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented.


Claims 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67-68, and 95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9, 16-19, 21, 23-25, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67-68, 73, 75-76, 78-79, 83, 85, and 87-92 of copending Application No. 16/967,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is drawn to a liposome comprising gamma polyglutamated pemetrexed.
Copending claim 1 is drawn to a liposomal gamma polyglutamated antifolate comprising at least 3 glutamate residues linked by the gamma carboxyl groups. The polyglutamated antifolate may be pemetrexed, as of copending claim 4.
The instant and copending claims differ because the copending claims recite an antifolate broadly in claim 1, and recite pemetrexed in a list of antifolates in claim 4. As such, copending claim 1 is broader than instant claim 1. Nevertheless, the subject matter of copending claim 4 appears to be within the scope of that of instant claim 1. As such, the subject matter of the copending claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional double patenting rejection because the copending claims have not yet been patented.


US Patent 11,344,628 – No Double Patenting
The examiner notes US Patent 11,344,628. The inventorship of the ‘628 patent is the same as the claimed inventorship. Nevertheless, the examiner has decided not to write a double patenting rejection over the claims of the ‘628 patent for at least the following reasons.
Instant claim 1 is drawn to a liposome comprising gamma polyglutamated pemetrexed.
Claim 1 of the ‘628 patent is drawn to a liposomal polyglutamated antifolate comprising at least 3 glutamate residues linked by the alpha carboxyl groups. Said liposome is targeted. The polyglutamated antifolate may be pemetrexed, as of claim 4 of the ‘628 patent.
The examiner has decided not to reject the instant claims over the claims of the ‘628 patent on the grounds of double patenting. This is because in the instant claims, the pemetrexed is gamma polyglutamated. In contrast, in the subject matter claimed by the ‘628 patent, the pemetrexed is alpha polyglutamated. These entail different polyglutamation at different points in the molecule. As best understood by the examiner, gamma polyglutamation and de-polyglutamation of both folate and antifolates like pemetrexed occurs naturally to a much greater degree than alpha polyglutamation. See e.g. Sakamoto et al. (Biochemical and Biophysical Research Communications, Vol. 365, 2008, pages 801-807). Sakamoto teaches the presence of γ-glutamyl hydrolase (GGH). This which would have been expected to have hydrolyzed pemetrexed γ-polyglutamate, as recited by the instant claims, but not pemetrexed α-polyglutamate, e.g. as in the claims of the ‘628 patent. As such, the skilled artisan would have expected significantly different degradation profiles between the claimed γ-substituted pemetrexed and the α-substituted pemetrexed of the ‘628 patent due to the existence and prevalence of γ-glutamyl hydrolase (GGH).  Therefore, the skilled artisan would not have expected these compounds to have been substitutable and there would have been no expectation that these compounds would have had similar properties.
The examiner takes the position that the rationale applied above also relates to other copending cases whose claims are entirely drawn to α-polyglutamated pemetrexed rather than the claimed γ-polyglutmated pemetrexed.


Additional Relevant Reference – No Rejection
As an additional relevant reference, the examiner cites Niyikiza et al. (US 2018/0236098 A1). This reference is drawn to liposomes comprising polyglutamated antifolates, as of the title and abstract. Nevertheless, no rejection has been written over Niyikiza ‘098. This is because of the following reasons:
Niyikiza ‘098 was published on 23 August 2018. This is later than the earliest effective filing date of the instant application of 7 February 2018.
Although Niyikiza ‘098 was effectively filed earlier than the instant application, it has the same inventive entity as the instant application. As such, it does not qualify as prior art because it does not name another inventor. See MPEP 2154.01(c).

Technical Background Material
As an additional relevant reference which provides technical background material regarding pemetrexed, the examiner cites Theuer et al. (US 2008/0234298 A1). Theuer et al. (hereafter referred to as Theuer) is drawn to compositions useful for treating cancer, as of Theuer, title and abstract. Theuer teaches the following in paragraph 0011, reproduced below.

    PNG
    media_image6.png
    223
    403
    media_image6.png
    Greyscale

The above-indicated text is relevant because it is related to the mechanism of action of pemetrexed, which is the recited drug.
While Theuer also teaches a liposome in paragraph 0149, Theuer is not anticipatory because, as best understood by the examiner, the pemetrexed of Theuer is not in the polyglutamated form when it is in the liposome; in contrast, the pemetrexed of Theuer becomes polyglutamated after administration.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612